     Case 2:20-bk-21022-BR      Doc 7 Filed 12/22/20 Entered 12/22/20 07:59:18         Desc
                                Main Document     Page 1 of 2


1      Eric D. Goldberg (SBN 157544)
       DLA PIPER LLP (US)
2      2000 Avenue of the Stars
3      Suite 400 North Tower
       Los Angeles, California 90067-4704
4      Tel: 310.595.3000
       Fax: 310.595.3300
5      Email: eric.goldberg@us.dlapiper.com
6      Attorneys for Stillwell Madison, LLC
7

8                               UNITED STATES BANKRUPTCY COURT
9                    CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION
10

11     In re:                                             Case No. 2:20-bk-21022-SK
12     GIRARDI KEESE,                                     Chapter 7
13                                 Involuntary Debtor.    NOTICE OF APPEARANCE AND
                                                          REQUEST FOR SPECIAL NOTICE
14
                                                          Date:
15                                                        Time: [No Hearing Required]
                                                          Place:
16

17

18              PLEASE TAKE NOTICE that Stillwell Madison, LLC (“Stillwell Madison”), by and
19     through its undersigned counsel hereby enters a notice of appearance pursuant to Rule
20     2002(i) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and section

21     1109(b) of title 11 of the United States Code (the “Bankruptcy Code”) and requests that
       copies of all notices and pleadings given or required to be given, and all papers served or
22
       required to be served, be given and served upon the following persons at the addresses,
23
       telephone numbers, facsimile numbers and email addresses indicated:
24

25              Eric D. Goldberg, Esq.
                DLA PIPER LLP (US)
26              2000 Avenue of the Stars
                Suite 400 North Tower
27              Los Angeles, CA
                Tel: 310.595-3000
28              Fax: 310.595.3300
                Email: eric.goldberg@us.dlapiper.com
                                                  -1-
       178185784.1
     Case 2:20-bk-21022-BR      Doc 7 Filed 12/22/20 Entered 12/22/20 07:59:18             Desc
                                Main Document     Page 2 of 2


1            PLEASE TAKE FURTHER NOTICE that, pursuant to Bankruptcy Code section
2      1109(b), the foregoing demand includes not only the notices and papers referred to in the

3      Bankruptcy Rules specified above, but also includes, without limitation, all orders and
       notices of any applications, petitions, motions, complaints, requests or demands,
4
       hearings, answering or reply papers, memoranda and briefs in support of any of the
5
       foregoing and any other document filed with, or otherwise brought before, this Court with
6      respect to the above-referenced bankruptcy proceeding, whether formal or informal,
7      whether written or oral, and whether transmitted or conveyed by U.S. mail, electronic
8      mail, courier service, hand delivery, telephone, facsimile transmission, telegraph, or

9      otherwise.
             PLEASE TAKE FURTHER NOTICE that, Stillwell Madison intends that neither this
10
       Notice of Appearance and Request for Special Notice nor any later appearance,
11
       pleading, claim or suit shall waive: (i) Stillwell Madison’s right to have final orders in non-
12
       core matters entered only after de novo review by a District Court Judge; (ii) Stillwell
13     Madison’s right to trial by jury in any proceeding so triable in any case, controversy, or
14     proceeding related to this bankruptcy proceeding; (iii) Stillwell Madison’s right to have the

15     District Court withdraw the reference in any matter subject to mandatory or discretionary
       withdrawal; or (iv) any other rights, claims, actions, defenses, setoffs, or recoupments to
16
       which Stillwell Madison is or may be entitled under agreements, in law or in equity,
17
       including the right to contest the jurisdiction of the United States Bankruptcy Court for the
18
       Central District of California over Stillwell Madison, all of which rights, claims, actions,
19     defenses, setoffs, and recoupments Stillwell Madison expressly reserves.
20
        Dated: December 22, 2020                        DLA PIPER LLP (US)
21
                                                        /s/ Eric D. Goldberg
22                                                      Eric D. Goldberg
                                                        Attorneys for Stillwell Madison, LLC
23

24

25

26

27

28

                                                     -2-
       178185784.1
